Citation Nr: 0803864	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO. 05-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for cardiovascular 
complications (including coronary artery disease and 
hypertension), to include as secondary to service-connected 
diabetes mellitus, type 2.

2. Entitlement to service connection for an ocular 
disability, to include as secondary to service-connected 
diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue of entitlement to service connection for 
cardiovascular complications (including coronary artery 
disease and hypertension), to include as secondary to 
service-connected diabetes mellitus, type 2, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of an ocular 
disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
ocular disability, to include as secondary to service-
connected diabetes mellitus, type 2, have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The veteran did not receive notice regarding what evidence is 
necessary to establish a disability rating or an effective 
date in the event service connection was granted; however, 
the veteran was not prejudiced from this timing error because 
the denial of the veteran's claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and an 
appropriate VA medical examination. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability. See 38 C.F.R. 
§ 3.310 (2007). See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). In the instant case, however, after examining the 
record and the veteran's contentions, the Board finds that 
the veteran has raised no contentions regarding aggravation 
and there is no competent medical evidence suggesting 
aggravation. 

VA treatment records dated from 1995 to 2003 show no 
complaints of eye problems or a diagnosis of an ocular 
disability. A June 2003 "Physician's Statement for 
Diabetes" shows that in the section for listing 
complications, the veteran's physician marked the box for 
visual complications, but provided no diagnosis of an ocular 
disability. A September 2003 VA examination report shows that 
the veteran was referred to rule out diabetic eye disease. 
After a thorough ocular examination, the examiner did not 
diagnose the veteran with any ocular disability and noted 
that the veteran had "diabetes, no ophthalmic 
manifestations."

In short, there is no competent medical evidence of record 
showing that the veteran has a current ocular disability. 
Service connection cannot be established without a current 
disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). As such, the Board finds that entitlement to service 
connection for an ocular disability, to include as secondary 
to service-connected diabetes mellitus, type 2, is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for an ocular disability, 
to include as secondary to service-connected diabetes 
mellitus, type 2, is denied.



REMAND

The June 2003 "Physician's Statement for Diabetes" shows 
that the veteran's physician listed hypertension and 
cardiovascular as complications of the veteran's diabetes 
mellitus, type 2. Current VA treatment records show that the 
veteran had cardiovascular problems prior to his diagnosis of 
diabetes mellitus, type 2. The RO arranged for the veteran to 
undergo a VA examination in September 2003. The examination 
report noted that the veteran has current diagnoses of 
diabetes mellitus, type 2, hyperlipidemia, and coronary 
artery disease, but the examiner did not provide an etiology 
opinion regarding the veteran's coronary artery disease and 
hyperlipidemia. Specifically, the examiner did not address 
the veteran's contention that his diabetes mellitus, type 2, 
had caused his cardiovascular complications. 

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.). Additionally, in light of the holding in Allen 
referenced above and the provisions of 38 C.F.R. § 3.310, the 
Board finds that a remand is necessary to obtain a medical 
opinion as to whether or not the veteran's service-connected 
diabetes mellitus, type 2, has aggravated his cardiovascular 
disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to undergo a VA examination. The claims 
file must be made available to the 
examiner in connection with the 
examination. The examiner should be asked 
to provide an opinion as to whether the 
veteran's service-connected diabetes 
mellitus, type 2, caused or aggravated the 
veteran's cardiovascular disabilities, to 
include coronary artery disease, 
hypertension, and hyperlipidemia. If the 
examiner cannot provide the requested 
opinion without resorting to mere 
speculation, he or she should so state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claim. If 
any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


